             Case 1:18-cv-11940-AT Document 67 Filed 01/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CASA EXPRESS CORP,

                               Plaintiff,

        v.                                                Case Nos. 18-cv-11940 (AT)
                                                                    19-cv-3123 (AT)
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,

                               Defendant.


 PHARO GAIA FUND LTD.,               ,

                               Plaintiffs,

 v.

 THE BOLIVARIAN REPUBLIC OF
 VENEZUELA,

                               Defendant.



        DEFENDANT’S RESPONSE TO PLAINTIFFS’ RULE 56.1 STATEMENT

       Pursuant to Local Rule 56.1, Defendant the Bolivarian Republic of Venezuela (“the

Republic”) submits this response to Plaintiffs’ Rule 56.1 statement of undisputed material facts

(No. 19-cv-3123, ECF No. 39). The Republic has reviewed Plaintiffs’ submission, as well as the

evidence cited therein, and does not contest the facts as stated in Plaintiffs’ Rule 56.1 statement.

The Republic reserves the right to supplement or amend this statement should relevant evidence

concerning material facts come to its attention.
        Case 1:18-cv-11940-AT Document 67 Filed 01/16/20 Page 2 of 2




Dated: January 16, 2020
       New York, New York

                                    Respectfully submitted,

                                    ARNOLD & PORTER
                                       KAYE SCHOLER LLP


                                    By:
                                          Kent A. Yalowitz
                                          250 West 55th Street
                                          New York, NY 10019
                                          T: (212) 836-8000
                                          F: (212) 836-8689
                                          Kent.Yalowitz@arnoldporter.com

                                          E. Whitney Debevoise
                                          Stephen K. Wirth
                                          601 Massachusetts Ave., NW
                                          Washington, DC 20001
                                          T: (202) 942-5000
                                          F: (202) 942-5999
                                          Whitney.Debevoise@arnoldporter.com
                                          Stephen.Wirth@arnoldporter.com




                                     2
